Title: From George Washington to Brigadier General Henry Knox, 21 February 1778
From: Washington, George
To: Knox, Henry



Sir
Head Quarters Valley Forge Feby 21st 1778

I duly received your favour of the 18th of January, which hurry of business has prevented my answering sooner.
As transportation, at this season, would be ⟨difficult tedious⟩ and expensive, I approve of the plan you adopted ⟨with respect to⟩ the cannon at albany; but that no risk may be run, and in order to have them as early as possible, so near the scene of action, as that we may be able to make use of them, if necessary, it is my wish, the moment the river

is sufficiently open to permit it, they may be brought forward with all speed. It would be altogether improper to send them to Springfield.
Neither does it appear to me eligible to send the small arms at albany, so far out of the way. If those requiring it, can possibly be repaired there, it ought to be done; or if they cannot, and it is practicable in this Quarter, they ought to be sent to the Armouries, this way. Nothing but necessity and its being impossible to have the business done otherwise will justify their being sent to Springfield—to be brought from thence to this army.
I am exceedingly apprehensive, from the immense waste, which has constantly attended them, that we shall be very much distressed for arms, at the opening of the next Campaign. I am also much afraid that without the greatest care we shall come far short of having a sufficiency of Cartridge boxes—These are matters to which I most urgently request your particular attention—that every possible exertion may be used to avoid a deficiency in such essential articles.
I dare say you will in your absence be very usefully employed; but your presence here, to superintend your department at large, is so extremely requisite, that I flatter myself you will make a point of rejoining the army as expeditiously as circumstances will admit. I am with real regard & esteem Sir Your most hum: Servt

[Go: Washington]


P.s. I this moment received your letter of the 21st of Jany. I shall immediately write to the Board of War on the subject of the artillery sent to Farmington, and transmit you directions concerning them, so soon as I receive an answer; but would not have you wait, till those arrive, at Boston, as I cannot help expressing my fear that the business of your department will be exceedingly behind hand, as Flower is not yet able to look into it, with that degree of attention it requires.

